


Exhibit 10.12

 

VIRGIN MEDIA INC.

909 Third Avenue

New York, New York 10022

 

July 31, 2009

 

Mr. Mark Schweitzer

[Address Intentionally Omitted]

 

Reference is made to the employment agreement, dated as of September 18, 2007,
between you and Virgin Media Inc., as amended (the “Employment Agreement”).

 

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, including without limitation, the grant of options and
restricted stock units under the Company’s 2009 LTIP, receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree that the terms of the
Employment Agreement will remain in effect in all respects, except as follows:

 

1.                     Bonus

 

Section 3(b)(i) of the Employment Agreement shall be amended and replaced in its
entirety by the following paragraphs:

 

“(b)                 Annual Bonus/Other.

 

(i)(x)        During each fiscal year of the Company that the Employment Term is
in effect, the Executive shall be eligible to earn a bonus in the sole
discretion of the Board pursuant to the terms of the Company’s Executive Bonus
Scheme, in cash, shares (restricted or otherwise) of the Company, or options or
phantom options over such shares or a mixture thereof at the discretion of the
Company’s Compensation Committee, in the expected range of 0% to 150% (75%
on-target),  prorated for any partial calendar year (the “Annual Bonus”).  The
Executive shall be entitled to participate in the Company’s 2008/2010 Long Term
Incentive Plan (LTIP), as may be amended from time to time. The LTIP is a
discretionary Company scheme.  The Executive may elect to receive all or any
portion of the cash bonus or cash LTIP payment, if any, in U.S. dollars, subject
to the Company’s Exchange Rate Policy in effect from time to time.

 

(y)           If the Company’s Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct has contributed to the
any member of the Company Affiliated Group having to restate all or a portion of
its financial statements, the Company’s Compensation Committee may if it
determines in its sole judgment that it is in the Company Affiliated Group ‘s
interest to do so, require reimbursement by the Executive of any payment made
under any bonus scheme where: (1) the payment under that bonus scheme was
predicated upon achieving certain financial results that were subsequently the
subject of a restatement of financial statements of any member of the Company
Affiliated Group filed with the Securities and Exchange Commission and/or the
satisfaction of financial results or other performance metric criteria which the
Company’s Compensation Committee subsequently determined were materially
inaccurate; (2) the Company’s Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct contributed to the need
for the restatement and/or inaccuracy; and (3) a lower bonus payment or award
would have been made to the Executive based upon the restated financial results
or accurate financial results or performance metric criteria.  In any such case
the Company’s Compensation Committee may, to the extent permitted by applicable
law, recover from the Executive, whether or not he remains in employment with
the Company Affiliated Group, the amount by which the Executive’s bonus payment
or award for the relevant period exceeded the lower payment or award, if any,
that would have been made based on the restated financial results or accurate
financial results or performance metric criteria.  The Executive agrees that he
will upon demand by any member of the Company Affiliated Group repay to the
Company Affiliated

 

--------------------------------------------------------------------------------


 

Group the sum so demanded within 21 days of receiving the demand for payment and
whether or not he remains the employee of the Company Affiliated Group together
with interest whichever is the greater of 5% or 1% above the Bank of England
minimum lending rate from time to time from the date of the bonus payment or
award to the date of actual repayment.”

 

All references in the Employment Agreement to “Annual Cash Bonus” or “annual
cash bonus” shall be replaced with the terms “Annual Bonus” or “annual bonus”,
respectively.

 

2.                     Release Agreement

 

Appendix C of the Employment Agreement shall be amended and replaced in its
entirety as set forth on Exhibit A.

 

This letter confirms our understanding on these matters and your Employment
Agreement with the Company is amended in accordance with the foregoing.  Terms
used but not defined in this letter shall have the meaning of such terms as
defined in your Employment Agreement.

 

This letter shall be governed by and construed in accordance with the internal
laws of the State of New York (without regard, to the extent permitted by law,
to any conflict of law rules which might result in the application of laws of
any other jurisdiction).

 

 

 

Sincerely,

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

/s/ Bryan H Hall

 

Name:

Bryan H Hall

 

Title:

Secretary and General Counsel

 

 

 

 

 

AGREED & ACCEPTED:

 

 

 

 

 

 /s/ Mark Schweitzer

 

Mark Schweitzer

 

2

--------------------------------------------------------------------------------


 


EXHIBIT A


 

Release Agreement

 

WHEREAS, Mark Schweitzer (the “Executive”) was employed by Virgin Media Inc.
(the “Company”) as its Chief Commercial Officer pursuant to an Employment
Agreement, dated as of September 18, 2007, as amended (the “Employment
Agreement”);

 

NOW, THEREFORE, in consideration of the following payments and benefits:

 

·                  [list benefits] (collectively, the “Payments and Benefits”),

 

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

 

1.          The Executive acknowledges and agrees that the Company is under no
obligation to offer the Executive the Payments and Benefits, unless the
Executive consents to the terms of this Release Agreement. The Executive further
acknowledges that he is under no obligation to consent to the terms of this
Release Agreement and that the Executive has entered into this Release Agreement
freely and voluntarily after having the opportunity to obtain legal advice in
the United States and the United Kingdom.

 

2.          The Executive voluntarily, knowingly and willingly releases and
forever discharges the Company and its Affiliates, together with their
respective officers, directors, partners, shareholders, employees, agents, and
the officers, directors, partners, shareholders, employees, agents of the
foregoing, as well as each of their predecessors, successors and assigns
(collectively, “Releasees”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever that the Executive or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have against Releasees
by reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Executive. The release being provided
by the Executive in this Release Agreement includes, but is not limited to, any
rights or claims relating in any way to the Executive’s employment relationship
with the Company, or the termination thereof, or under any statute, including
the United States federal Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, UK and European Union law for a
redundancy payment or for remedies for alleged unfair dismissal, wrongful
dismissal, breach of contract, unlawful discrimination on grounds of sex, race,
age, disability, sexual orientation, religion or belief, unauthorized deduction
from pay, non-payment of holiday pay and breach of the United Kingdom Working
Time Regulations 1998, detriment suffered on a ground set out in section 47B of
the Employment Rights Act 1996 (protected disclosures), breach of the National
Minimum Wage Act 1998 and compensation under the Data Protection Act 1998, each
as amended, and any other U.S. or foreign federal, state or local law or
judicial decision.

 

3.          The Executive acknowledges and agrees that he shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Company or any other Releasee based on any event
arising out of the matters released in paragraph 2. The Executive and the
Company acknowledge that the conditions regulating compromise agreements in
England and Wales including the Employment Rights Act 1996, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Working Time Regulations 1998, the Employment
Equality (Age) Regulations 2006 and the National Minimum Wage Act 1998 have been
satisfied in respect of this Release Agreement.

 

3

--------------------------------------------------------------------------------


 

4.          Nothing herein shall be deemed to release (i) any of the Executive’s
rights to the Payments and Benefits or (ii) any of the benefits that the
Executive has accrued prior to the date this Release Agreement is executed by
the Executive under the Company’s employee benefit plans and arrangements, or
any agreement in effect with respect to the employment of the Executive or
(iii) any claim for indemnification as provided under Section 9 of the
Employment Agreement or (iv) the Executive’s right to defend any lawsuit or
demand by the Company to recover any amounts pursuant to Section 3(b)(i)(y) of
the Employment Agreement.

 

5.          The Executive represents and warrants to the Company that:

 

(i)         Prior to entering into this Release Agreement, the Executive
received independent legal advice from [   ] (the “UK Independent Adviser”), who
has signed the certificate at Appendix 1;

 

(ii)        Such independent legal advice related to the terms and effect of
this Release Agreement in accordance with the laws of England and Wales and, in
particular, its effect upon the Executive’s ability to make any further claims
under the laws of the United Kingdom in connection with the Executive’s
employment or its termination;

 

(iii)       The Executive has provided the UK Independent Adviser with all
available information which the UK Independent Adviser requires or may require
in order to advise whether the Executive has any such claims; and

 

(iv)       The Executive was advised by the UK Independent Adviser that there
was in force, at the time when the Executive received the independent legal
advice, a policy of insurance covering the risk of a claim by the Executive in
respect of losses arising in consequence of that advice.

 

6.          The Company will contribute up to a maximum of £250 plus value added
tax towards any legal fees reasonably incurred by the Executive in obtaining
independent legal advice regarding the terms and effect of this Release
Agreement under the laws of the United Kingdom.  The contribution will be paid
following the Company receiving from the UK Independent Adviser’s firm an
appropriate invoice addressed to the Executive and expressed to be payable by
the Company.

 

7.          The Executive acknowledges that he has been offered the opportunity
to consider the terms of this Release Agreement for a period of at least
forty-five (45) days, although he may sign it sooner should he desire. This
release of claims given by the Executive herein will not become effective until
seven days after the date on which the Executive has signed it without
revocation.  Subject to no revocation taking place, the Release Agreement will,
upon signature by both parties and the following the expiry of the revocation
period, be treated as an open document evidencing a binding agreement.

 

8.          This Release Agreement together with the attached letter dated
<insert date> and the Employment Agreement (as amended hereby) constitute the
entire agreement between the parties hereto, and supersede all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

 

9.          Except as provided in the next following sentence, all provisions
and portions of this Release Agreement are severable.  If any provision or
portion of this Release Agreement or the application of any provision or portion
of this Release Agreement shall be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this Release
Agreement shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law; provided, however, that, to the
maximum extent permitted by applicable law, (i) if the validity or
enforceability of the release or claims given by the Executive herein is
challenged by the Executive or his estate or legal representative, the Company
shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.

 

4

--------------------------------------------------------------------------------


 

10.        This Release Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].

 

 

 

VIRGIN MEDIA INC.

 

 

 

Mark Schweitzer

 

Name:

 

Date:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 


APPENDIX 1


 


INDEPENDENT ADVISER’S CERTIFICATE


 

I, [               ], certify that Mark Schweitzer (“the Executive”) has
received independent legal advice from me as to the terms and effect of this
Release Agreement under the laws of the United Kingdom in accordance with the
provisions of the Employments Rights Act 1996, the Sex Discrimination Act 1975,
the Race Relations Act 1976, the Disability Discrimination Act 1995, the Working
Time Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.

 

I also warrant and confirm that I am a solicitor of the Supreme Court of England
and Wales, and hold a current practicing certificate.  My firm, [      ], is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.

 

Signed:

 

Date:

 

6

--------------------------------------------------------------------------------
